                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

MUHAMMAD JALAL-DEEN AKBAR,         §
                                   §
           Petitioner,             §
                                   §
VS.                                §    Civil Action No. 4:18-CV-139-Y
                                   §
ERIC D. WILSON, Warden,            §
FMC-Fort Worth,                    §
                                   §
           Respondent.             §


                          OPINION AND ORDER

      Before the Court is a petition for writ of habeas corpus under

28 U.S.C. § 2241 filed by Petitioner, Muhammad Jalal-Deen Akbar,

against Eric D. Wilson, warden of the Federal Bureau of Prisons’

Fort Worth, Texas facility, (“Respondent”). After having considered

the petition and relief sought by Petitioner, the Court has

concluded that the petition should be dismissed for lack of

exhaustion.


                             I.    DISCUSSION

      Petitioner    is   serving   a   50-year   sentence   for   his   1982

conviction in the United States District Court for the Central

Division of California for hijacking an aircraft by use of force.

(Resp’t’s App. 1-2, doc. 12-1.) In this petition, Petitioner

challenges a 2016 disciplinary proceeding conducted at FCI-Terminal

Island in California involving incident report No. 2869045 for

alleged assault and refusing a direct order, Code 224 and 307

violations. (Id. at 19.) Petitioner was provided a copy of the
report on July 4, 2016, the same day of the incident. (Id.) On July

7, he was advised in writing both that a disciplinary hearing would

be scheduled and of his rights during the disciplinary proceeding.

(Id. at 26, 30.) On July 11 or 12, he was advised in writing that

the hearing would be delayed pending a psychological diagnosis to

determine his competency to proceed with the hearing process. (Id.

at 22.) Petitioner was found to be competent to proceed, and, on

July 12, he was advised again in writing both that a hearing would

be held and of his rights during the disciplinary proceeding. (Id.

at 24, 31.) On August 9, a disciplinary hearing was held and the

disciplinary hearing officer (DHO) found Petitioner committed the

prohibited acts of threatening another with bodily harm and being

insolent toward staff, Code 203 and 312 violations. (Id. at 35.)

The DHO sanctioned Petitioner by disallowing 27 days of good-

conduct time and imposing 30 days of disciplinary segregation and

60 days of commissary restrictions. (Id. at 33, 35.) Although the

DHO’s report indicates a disallowance of 27 days of good-conduct

time as a sanction, prison records and the declaration of Briana

Harris, a case manager at FMC-Fort Worth, reveal that no statutory

good time was taken from Petitioner as a result of incident report

No. 2869045. (Id. at 3, 38.)

     Petitioner contends that the disciplinary hearing contained

“structural errors that violate his due process and affect his

liberty interest” because the Bureau of Prisons (BOP) “has been


                                 2
‘jumping’ Chapter 3 section 541.6 [regarding mentally ill inmates]

from    Program    Statement     5270.09    [entitled      “Inmate   Disciple

Program”],    in   order   to    indiscriminately    impose     penalties    to

[Petitioner],” even though “‘jumping’ Chapter 3 section 541.6, is

contrary to [BOP’s] own policy.” (Pet. 5, doc. 1.) Respondent, on

the other hand, asserts, among other things, that the petition

should be dismissed based on Petitioner’s failure to exhaust the

prison’s administrative remedies. (Resp’t’s Resp. 6-7, doc. 11.)

       The administrative-remedy procedure for federal prisoners is

provided at 28 C.F.R. §§ 542.10-542.18. Under this procedure, if

informal resolution fails, the inmate must pursue a three-level

process within the prescribed time intervals. Typically, the inmate

must    formally   appeal       to   the   warden,   via    a   Request     for

Administrative Remedy, commonly referred to as a BP-9; then to the

regional director, via a form commonly referred to as a BP-10; and

finally to the Office of General Counsel, via a form commonly

referred to as a BP-11. Administrative remedies have not been

exhausted until the inmate’s claim has been filed at all levels and

has been denied at all levels. See 28 C.F.R. §§ 542.13, 542.15;

Rourke v. Thompson, 11 F.3d 47, 49 (5th Cir. 1993).

       The purpose of exhaustion is to allow the federal agency being

challenged an opportunity to correct its own error without court

intervention. Smith v. Thompson, 937 F.2d 217, 219 (5th Cir. 1991).

The declaration of Briana Harris avers that Petitioner has not


                                       3
exhausted his administrative remedies as to the claim raised in

this   petition.   (Id.   at   3-4.)   Nor     has   Petitioner    alleged   or

presented evidence through exhibits that he has exhausted the

administrative-remedy     process.         Exceptions   to   the   exhaustion

requirement are appropriate only in extraordinary circumstances

where the available administrative remedies either are unavailable

or wholly inappropriate to the relief sought, or where the attempt

to exhaust such remedies would itself be a patently futile course

of action. Fuller v. Rich, 11 F.3d 61, 62 (5th Cir. 1994) (internal

quotation marks and citation omitted). Such showing not having been

made by Petitioner, he cannot now proceed in this Court in habeas

corpus.

       Even if Petitioner had exhausted his administrative remedies,

he fails to state a claim for relief. Federal habeas relief can be

had only where the petitioner has been deprived of some right

secured to him by the laws of the United States or by the United

States Constitution. See Malchi v. Thaler, 211 F.3d 953, 957 (5th

Cir. 2000). With regard to disciplinary segregation and temporary

commissary restrictions, no protected due-process liberty interest

is implicated. See Sandin v. Conner, 515 U.S. 472, 486 (1995). And,

to the extent Petitioner has a protected due-process liberty

interest in the loss of previously earned good time, he has not

shown that he was deprived of good-time credits as a result of the

disciplinary proceeding in question. See Wolff v. McDonnell, 418


                                       4
U.S. 539, 564-65 (1974). Therefore, Petitioner was not deprived of

a liberty interest and has not stated a cognizable § 2241 claim.

     For the reasons discussed, the Court DISMISSES Petitioner’s

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241 for

lack of exhaustion of his administrative remedies.

     Further, a certificate of appealability will not be issued.

Such a certificate may issue “only if the applicant has made a

substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). “Under this standard, when a district court

denies habeas relief by rejecting constitutional claims on their

merits, ‘the petitioner must demonstrate that reasonable jurists

would find the district court’s assessment of the constitutional

claims debatable or wrong.’” McGowen v. Thaler, 675 F.3d 482, 498

(5th Cir. 2012) (quoting Slack v. McDaniel, 529 U.S. 473, 484

(2000)). When the district court denies the petition on procedural

grounds without reaching the merits, the petitioner must show “that

jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right and

that jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.” Id. (quoting Slack,

529 U.S. at 484). Petitioner has not made a showing that reasonable

jurists would question this Court’s resolution of Petitioner’s




                                 5
constitutional claim and/or its procedural ruling. Therefore, a

certificate of appealability should not issue.

     SIGNED October 18, 2018.

                                    ____________________________
                                    TERRY R. MEANS
                                    UNITED STATES DISTRICT JUDGE




                                6
